DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
	For claim 11, 13, 23, 24-27, the applicant argues that the provisional applications of Bala et al. (US 20100098012 A1) do not disclose feedback transmission on both the PUSCH and PUCCH transmissions (i.e corresponding to the language“ periodic feedback information to the base station concurrently on a physical uplink shared channel and on a physical uplink control channel o”), as on pages 7 last paragraph to page 8 of the Arguments. The examiner respectfully disagrees. In provisional application 61106847, which has a filling date Oct, 20, 2008, it is clearly disclosed that control data, such as CQI data (i.e. “feedback information”)  is transmitted periodically (see para. 0035, 0043; CQI information is allocated / transmitted  in RBs of each sub frame (e.g. RBs m=1 and m=3) of associated with continuously / discontinuously transmitted PDSCH), both on PUCCH (corresponding to “physical uplink control channel”) and PUSCH (corresponding to “on a physical uplink shared channel”) in para. 0063-65 of the provisional application. Therefore, provisional application 61106847’s teachings support to “on a physical uplink shared channel and on a physical uplink control channel, and an indication of the resources allocated on the physical uplink shared channel and on the physical uplink control channel for the transmission”.



Arguments for independent claim 23, 27 and the dependent claims 13, 24-26 are identical to the above addressed arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11, 13, 23, 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bala et al. (US 20100098012 A1) (support provided by provisional application 61106847) in view of Lohr et al (US 20110107169 A1). 

For claim 11, Bala discloses receiving, on a physical downlink control channel from a base station in a radio resource control (RRC) signaling (see para. 0100-103, 0112; RRC configuration is transmitted to a UE on a PDCCH (i.e. base station to UE) to configure the PUCCH as in para. 0025 and periodic PUSCH as in para. 0101),

 a configuration for transmission of periodic feedback information to the base station concurrently on a physical uplink shared channel and on a physical uplink control channel (see para. 0095, 0132; reporting mode in which both PUCCH and periodic PUSCH is utilized to 

and an indication of the resources allocated on the physical uplink shared channel and on the physical uplink control channel for the transmission (see para. 0025; 0101; RRC signals  the configuration / allocation for periodic PUSCH and PUCCH),

wherein the indication is used with component carrier aggregation and information corresponding to multiple component carriers, and is received as part of the configuration (see para. 0025; para. 0032 last two sentences, 0055 last two sentences, configuration of feedback when multiple carriers are used is signaled to WTRU via RRC / L3 signaling) 

and wherein the configuration further includes an indication of cells (see para. 0069 last sentence, 0070 last sentence, 0079 last sentence; the higher level signaling is sent as cell-specific signaling therefore it includes an indication of cells) ; 

detecting that the configuration contains a parameter indicating a periodicity for transmission of the periodic feedback information (see para. 0113; RRC configuration contains the periodicity of the feedback, which is read by the UE (i.e. “detecting”) once it is received as in para. 0100-103, 0112); 



and collecting the periodic feedback information and sending at the periodicity indicated, concurrently on the physical uplink shared channel and on the physical uplink control channel (see para. 0095, 0132, PUCCH and PUSCH concurrently / simultaneously transmit feedback (e.g. UCI, CQI, PMI etc.) also as depicted in fig. 7 (uplink control information (UCI) it transmitted at the same time both on PUCCH and PUSCH 

the periodic feedback information on the resources allocated on the physical uplink shared channel and on the physical uplink control channel to the base station according to the configuration (see para. 0095, 0132, PUCCH and PUSCH concurrently / simultaneously transmit feedback (e.g. UCI, CQI, PMI etc.), based on the RRC / higher layer signaling configuring PUCCH and periodic PUSCH as in para. 0025, 0100-103, 0112) until a modified configuration or a release of the allocated resources is received from the base station on the physical downlink control channel (see para. 0100; a RRC configuration can release the periodic PUSCH (i.e. deallocate periodic resources), 2S.N.: 13/256,652 Art Unit: 2413 wherein the periodic feedback information includes component carrier aggregation- specific information  (see para. 0095-96; periodic feedback (CQI, PMI etc.) is specific to each of the N carriers).



In analogous art, Lohr discloses acknowledging, to the base station, receipt of the configuration on a physical uplink control channel;   (see para. 0146, 0153, 0154, 0158; ACK/NACK transmitted on PUCCH confirming a message activating semi persistent scheduling) 

It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify / combine the features of Bala by using the above recited features, as taught by Lohr, in order to prevent a false activation of a semi-persistent resource allocation for the uplink, which results in talk spurt being lost completely or partially several times during a normal voice call, thereby decreasing degradation to the voice quality during the call and unnecessary interference to the voice call. (see Lohr sections 0094-95).

For claim 13, the combination of Bala and Lohr, specifically Bala discloses wherein the information transmission is channel state information, and wherein the method further comprises performing channel state measurements according to the configuration (see para. 0095 ; configuration includes channel quality indicator information (“channel state information”) configuration which is performed by the WTRU by transmitting UCI as in Fig. 7).

For Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 11, wherein further Bala discloses An apparatus (see fig. 1; WTRU 110) comprising: at least one processor (see fig. 1; 216 Processor); and at least one memory including computer program code, 

For claim 24, the combination of Bala and Lohr, specifically Bala discloses wherein the information transmission is channel state information, and wherein the at least one memory and the computer program code are further configured, with the at least one processor (see fig. 3; 51, 52; para. 0039; program to implement the invention), with the at least one processor (see fig. 3; 51,52; para. 0039; program to implement the invention), to cause the apparatus to perform channel state measurements according to the configuration (see para. 0095 ; configuration includes channel quality indicator information (“channel state information”) configuration which is performed by the WTRU by transmitting UCI as in Fig. 7).

For claim 25, the combination of Bala and Lohr, specifically Bala discloses wherein the apparatus is a user equipment (see fig. 1 and para. 0021; WTRU 110) or a relay node.

For claim 26, the combination of Bala and Lohr, specifically Bala discloses wherein the at least one memory and the computer program code are further configured, with the at least one processor (see fig. 3; 51, 52; para. 0039; program to implement the invention), with the at least one processor (see fig. 3; 51,52; para. 0039; program to implement the invention), to cause the apparatus to support single user multiple input multiple output, multi-user multiple input 

For Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 11, wherein further Bala discloses A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing the following (see para. 0021; WTRU with processor and memory where further as in para. 0133; the method is executed by a program stored on a computer readable medium).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Whinnett; Nick W. et al.	US 20080311919 A1	USE OF THE PHYSICAL UPLINK CONTROL CHANNEL IN A 3RD GENERATION PARTNERSHIP PROJECT COMMUNICATION SYSTEM
Zhang; Guodong et al.	US 20090168731 A1	METHOD AND APPARATUS FOR HANDLING INTERACTIONS BETWEEN MEASUREMENT GAP, AUTOMATED REPEAT REQUEST, DISCONTINUOUS RECEPTION AND DISCONTINUOUS TRANSMISSION IN WIRELESS COMMUNICATIONS
Meylan; Arnaud	US 20100034158 A1	PROCESSING MEASUREMENT GAPS IN A WIRELESS COMMUNICATION SYSTEM
Suzuki; Takashi et al.	US 20100080155 A1	UPLINK RESYNCHRONIZATION FOR USE IN COMMUNICATION SYSTEMS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KENAN CEHIC/
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413